In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2978 
KELLY J. CHAVEZ, 
                                                  Plaintiff‐Appellant, 

                                  v. 

NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
           No. 1:16‐cv‐314‐WCL — William C. Lee, Judge. 
                     ____________________ 

        ARGUED JUNE 6, 2018 — DECIDED JULY 18, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  KANNE  and  SCUDDER, 
Circuit Judges. 
    SCUDDER, Circuit Judge. When a person applies for disabil‐
ity benefits, the Social Security Administration evaluates that 
person’s capacity to work and, at the fifth and final step of the 
analysis,  assesses  whether  significant  numbers  of  jobs  exist 
that someone with those abilities and limitations could per‐
form.  This  determination  is  consequential:  answering  no 
2                                                      No. 17‐2978 

means the claimant is disabled and entitled to supplemental 
income, whereas a yes answer results in a denial of benefits. 
At this final step, the agency bears the burden of showing that 
suitable jobs exist in significant numbers. The vocational ex‐
pert  enlisted  by  the  agency  to  estimate  the  number  of  jobs 
suitable for Kelly Chavez offered two vastly different projec‐
tions—testifying that for one particular job there were either 
800 or 108,000 existing positions. The vocational expert pre‐
ferred the larger estimate, and the administrative law judge 
who presided over Chavez’s hearing agreed with that choice. 
In the end, the ALJ denied Chavez’s claim for benefits, and the 
district court affirmed. 
    We vacate the ALJ’s decision at step five. The decision was 
not supported by substantial evidence because the ALJ failed 
to ensure that the vocational expert’s job estimates were relia‐
ble. To the contrary, the vocational expert offered no affirma‐
tive  explanation  for  why  his  estimates  (or  the  method  that 
produced them) were reliable and instead reached that con‐
clusion  through  a  process  of  elimination—by  determining 
that the estimates yielded by an alternative method seemed 
too low. By affording such broad deference to the vocational 
expert’s chosen estimates, the ALJ relieved the agency of its 
evidentiary burden at the final step of the disability analysis 
and impermissibly shifted the burden to Chavez.  
                                 I 
    Kelly Chavez has severe impairments. In 2007, at the age 
of 21, she was diagnosed with a brain tumor and underwent 
five  surgeries.  Around  this  time,  Chavez  began  feeling  de‐
pressed and anxious. She struggled to maintain enough con‐
centration to complete simple household tasks like loading a 
dishwasher. Chavez also suffered from migraine headaches, 
No. 17‐2978                                                        3

back pain (caused by degenerative disc disease), and numb‐
ness in her feet and hands. Perhaps owing to becoming sick at 
such a young age, Chavez has no prior work experience. 
     In 2010 Chavez applied for supplemental security income, 
alleging that she had been disabled since 2007. Eventually she 
received a hearing before an ALJ. At step one of the five‐step 
disability analysis delineated in 20 C.F.R. § 416.905(a), the ALJ 
found that Chavez had not worked since applying for bene‐
fits. At steps two and three, the ALJ concluded that Chavez 
had several severe impairments, but found that none matched 
or equaled the impairments listed in 20 C.F.R. Part 404, Sub‐
part P, Appendix 1, that presumptively establish that a claim‐
ant is disabled. The ALJ then assessed Chavez’s residual func‐
tional capacity or RFC—her ability to work on a sustained ba‐
sis despite the limitations caused by her impairments, as re‐
quired by 20 C.F.R. § 416.920(e)—and found that Chavez was 
quite  limited.  She  could  perform  only  simple,  routine  tasks 
with significant restrictions imposed on how much she could 
lift  and  carry.  The  ALJ  further  specified  that  Chavez  could 
work  only  in  an  unchanging  environment  that  neither  pro‐
ceeded at a fast pace nor required more than brief interactions 
with colleagues or the public. At step four, therefore, the ALJ 
determined  that  Chavez  could  perform  a  limited  range  of 
light work. None of these findings is at issue in this appeal. 
    The ALJ then proceeded to step five. Because Chavez had 
no  past  work  experience,  the  question  became  whether  she 
was able to do any work in light of her RFC, age, and educa‐
tion. See 20 C.F.R. § 416.960(c)(1). At this step, the agency bore 
the burden of demonstrating the existence of significant num‐
bers of jobs in the national economy that Chavez could per‐
form. See id. § 416.960(c)(2); McKinnie v. Barnhart, 368 F.3d 907, 
4                                                      No. 17‐2978 

911 (7th Cir. 2004) (“It is the Commissioner’s burden at Step 5 
to establish the existence of a significant number of jobs that 
the claimant can perform.”). 
    Understanding how the agency generally approaches its 
burden at step five provides essential context for this appeal. 
The  agency  does  not  tally  the  number  of  job  openings  at  a 
given time, but rather approximates the number of positions 
that exist, whether vacant or filled, and without regard to the 
location  of  the  work  and  a  claimant’s  likelihood  of  being 
hired.  See  42  U.S.C. § 423(d)(2)(A);  20  C.F.R. § 416.966(a).  In 
the same vein, the regulations direct that other factors of clear 
import  to  anyone  pursuing  employment,  such  as  economic 
conditions or an employer’s hiring practices, are not to affect 
step‐five estimates of job numbers. See id. § 416.966(c). The de‐
sign of these limitations is clear: they establish a framework 
for approximating the availability of suitable alternative work 
that the agency can apply across massive volumes of applica‐
tions for disability benefits.  
    To obtain a job‐number estimate at Chavez’s hearing, the 
ALJ followed the common path of seeking the assistance of a 
vocational expert. See 20 C.F.R. § 416.966(e) (authorizing use 
of  a  VE  and  other  specialists  to  aid  with  step  five 
assessments). VEs tend to have master’s degrees in vocational 
rehabilitation or psychology and often work in the field of job 
placement. The agency expects VEs to testify objectively and 
impartially about the exertional requirements of various jobs 
and  their  frequency  in  the  national  economy.  See  SOC.  SEC. 
ADMIN.,  VOCATIONAL  EXPERT  HANDBOOK,  9–10  (Aug.  2017). 
Doing  so  requires  a  VE  to  be  familiar  with  and  draw  from 
various sources of occupational information produced by the 
Department of Labor, Social Security Administration, Census 
No. 17‐2978                                                        5

Bureau,  and  state  employment  studies.  Amy  E.  Vercelli, 
Consultation in Social Security Disability Law, in FOUNDATIONS 
OF FORENSIC VOCATIONAL REHABILITATION 311, 318–21 (Rick H. 
Robinson  ed.,  2014).  The  VE  selected  to  assist  the  ALJ  at 
Chavez’s  hearing  had  three  decades  of  experience  as  a 
vocational  consultant.  The  parties  stipulated  to  the  VE’s 
qualifications as an expert, and those qualifications are not at 
issue here. 
     The VE testified that someone with Chavez’s abilities, lim‐
itations, and impairments could perform “unskilled work” at 
a “light level,” including, for example, working as a “bench 
assembler,” “domestic laundry worker,” or “hand packager.” 
If these job titles sound obscure, that is a fair reaction, as they 
come  from  a  1977  publication  of  the  Department  of  Labor 
known as the Dictionary of Occupational Titles, regularly abbre‐
viated as the DOT. The Social Security Administration’s regu‐
lations authorize the agency to “take administrative notice of 
reliable job information” from the DOT, among other publica‐
tions. 20 C.F.R. § 416.966(d)(1). As a result, in cases like these, 
the DOT is a source that VEs regularly canvass to identify job 
titles suitable for a claimant.  
     The  DOT  divides  jobs  into  groups  and  then  lists  and 
describes  particular  job  titles  within  each  group.  The  title 
“domestic laundry worker” (DOT 302.685‐010), for example, 
is situated in group 302 (“Private Family Launderers”), which 
contains one other job title, “ironer” (DOT 302.687‐010). U.S. 
DEPARTMENT  OF  LABOR,  I  DICTIONARY  OF  OCCUPATIONAL 
TITLES 302 (4th ed. 1991). Other DOT groups are much larger. 
For instance, a “bench assembler” (DOT 706.684‐022), another 
job that the VE identified as suitable for Chavez, is listed as 
one of 59 job titles in the group “Metal Unit Assemblers and 
6                                                          No. 17‐2978 

Adjusters,  Not  Elsewhere  Classified.”  U.S.  DEPARTMENT  OF 
LABOR,  II  DICTIONARY  OF  OCCUPATIONAL  TITLES  706  (4th  ed. 
1991). The third job the VE identified, DOT 920.687‐122, which 
he  called  a  “hand  packager,”  is  actually  entitled  “machine‐
pack assembler” and exists only in the artillery industry. Id. at 
937.  That  job  is  one  of  109  titles  in  group  920,  “Packaging 
Occupations.” Id. at 931–38. 
     The  Department  of  Labor  last  revised  the  DOT  in  1991. 
Recognizing  the  outdated  nature  of  many  of  the  DOT’s  job 
descriptions and titles, the Social Security Administration has 
been  working  (since  2008)  on  a  new  resource  that  better 
reflects the jobs that exist in today’s economy. The agency has 
announced  that  it  anticipates  replacing  the  DOT  with  the 
Occupational Information System in 2020. SOC.  SEC.  ADMIN., 
OCCUPATIONAL             INFORMATION              SYSTEM        PROJECT, 
www.ssa.gov/disabilityresearch/occupational_info_systems.
html  (last  visited  July  18,  2018).  Courts  including  our  own 
have invited this development. See, e.g., Dimmett v. Colvin, 816 
F.3d 486, 489 (7th Cir. 2016) (encouraging agency to complete 
its  efforts  to  replace  DOT  in  light  of  its  “obsolescence”); 
Browning v. Colvin, 766 F.3d 702, 709 (7th Cir. 2014) (“No doubt 
many of the jobs [in the DOT] have changed and some have 
disappeared.  We  have  no  idea  how  vocational  experts  and 
administrative law judges deal with this problem.”); Purdy v. 
Berryhill,  887  F.3d  7,  14  n.10  (1st  Cir.  2018)  (recognizing  the 
criticism  leveled  at  the  DOT  and  acknowledging  that  the 
agency plans to implement a replacement in 2020).  
   Beyond  being  outdated,  the  DOT’s  other  significant 
limitation  is  that  it  describes  only  job  duties  and 
requirements,  without  also  reporting  an  estimate  of  how 
many  of  those  positions  exist  in  the  national  economy.  To 
No. 17‐2978                                                          7

determine  the  number  of  jobs,  a  VE  must  consult  another 
resource. One commonly used is the Department of Labor’s 
compilation  of  Occupational  Employment  Statistics.  That 
publication does not  use the DOT job grouping system, but 
instead  relies  upon  another  classification  system,  the 
Standard Occupational Classification (SOC). 
    The use of one system to supply the job titles and another 
to provide the number of jobs creates a matching problem: a 
one‐to‐one correlation does not exist. When a VE identifies an 
SOC code and the number of jobs in that code, that number 
approximates (at best) the number of positions within a DOT 
job  group—not  the  specific  DOT  job  title  that  the  VE 
identified  as  suitable  for  a  particular  claimant.  Vocational 
counselors have recognized that this crude data matching is 
highly  inaccurate  and  thus  are  advised  not  to  perform  this 
analysis  in  other  areas  of  their  practice  (when  they  are  not 
testifying in a disability hearing). See Mary Barros‐Bailey and 
Sylvia Karman, Occupational and Labor Market Information, in 
FOUNDATIONS  OF  FORENSIC  VOCATIONAL  REHABILITATION  203, 
221–25, 232–33 (Rick H. Robinson ed., 2014). 
    Here the VE testified that the three jobs he had identified 
as suitable for Chavez existed in meaningful numbers. He es‐
timated that across the country there were 108,000 bench as‐
sembler  jobs,  306,000  domestic  laundry  worker  jobs,  and 
57,000 hand packager jobs. These estimates drew a quick and 
repeated objection from Chavez’s counsel, who asked the VE 
how he had arrived at the job figures. The VE stated that he 
applied what is known as the equal distribution method. 
    This  question  before  us  centers  on  the  reliability  of  the 
equal  distribution  method.  The  method  operates  on  the 
illogical assumption that all job titles within a particular DOT 
8                                                      No. 17‐2978 

job group exist in equal numbers in the national economy. A 
few  examples  illustrate  the  point  and  expose  the  method’s 
distorting  effects.  Consider  a  VE  who  determines  that  a 
particular claimant is able to perform one of the 24 jobs listed 
within the DOT under group 313, entitled “Chefs and Cooks, 
Hotels  and  Restaurants.”  U.S.  DEPARTMENT  OF  LABOR,  I 
DICTIONARY  OF  OCCUPATIONAL  TITLES  313  (4th  ed.  1991). 
Under the equal distribution method, the VE would assume 
that  each  DOT  job  title  encompassed  by  the  corresponding 
SOC code exists in equal numbers. But it does not take much 
knowledge  of  job  markets  to  know  that,  while  certain  jobs 
may  exist  in  large  numbers  (for  example,  a  “pizza  baker,” 
DOT  313.381‐014,  who  “prepares  and  bakes  pizza  pies”), 
others clearly do not (such as a “chef de froid,” DOT 313.281‐
010,  who  designs  “artistic  food  arrangements  for  buffets  in 
formal restaurants” including “mold[ing] butter into artistic 
forms”). Or, by way of a second example, take “Cashiers and 
Tellers” (DOT group 211). Of the 28 positions included in that 
group, six exist only in the racing industry, with five of those 
six existing only at horse‐racing tracks. Id. at 182–84. It seems 
unlikely that over 20% of all cashier and teller jobs in today’s 
economy are at racetracks.  
     At the hearing, Chavez objected to the VE’s job‐number es‐
timates. The ALJ then asked the VE to explain how he arrived 
at  his  projections.  The  VE  responded  by  stating  that  he  ap‐
plied the equal distribution method because he prefers it over 
the  occupational  density  method,  which  approximates  job 
numbers utilizing a software program known as JobBrowser 
Pro. The VE then observed that the two methods can produce 
substantially  different  estimates,  and  he  used  the  bench  as‐
sembler  position  as  an  illustration.  Under  the  occupational 
No. 17‐2978                                                         9

density method, the VE explained, the JobBrowser Pro soft‐
ware estimated that 800 bench assembler positions existed in 
the  national  economy,  while  the  equal  distribution  method 
put the number at 108,000. When asked by the ALJ why he 
adopted the higher estimate, the VE answered only by offer‐
ing that, “I find the information on occupation density infor‐
mation produce[d] in JobBrowser Pro, a SkillTRAN product, 
to the estimated numbers of jobs significant[ly] lower than I 
believe would be the numbers in the national economy.” (A.R. 
at 688.)  
    Recognizing  that  the  VE’s  response  did  not  answer  the 
question, the ALJ tried again, asking the VE to explain his de‐
cision to adopt an estimate of 108,000 bench assembler jobs. 
The VE then replied:  
   Oh, the example I gave for the unskilled, light produc‐
   tion worker was [for the position of] bench assembler. 
   I find that JobBrowser Pro’s estimate, and it is an esti‐
   mate, for that group of occupations [for] bench assem‐
   bler is [a] little less than 800 in the national economy. I 
   just think it’s almost logical that there are more bench 
   assemblers in the national economy than 800.  
(A.R. at 689.)  
    The  ALJ  did  not  stop  there,  trying  yet  a  third  time  to 
understand  the  basis  for  the  VE’s  decision  to  choose  the 
estimate  from the  equal  distribution  method over that  from 
the JobBrowser Pro software: 
   Q:  And  you  said  that‐‐or  that  you  assume  that  there 
   would be more than 800 of that particular kind of job 
   in the national economy, and other than just a guess is 
   there some other basis in addition to your expectation 
10                                                       No. 17‐2978 

      that informs that opinion? Have you done labor mar‐
      ket  surveys  or  other  things  that  would  indicate  that 
      that’s‐‐that those kind of numbers are too low or what 
      is it that’s telling you those‐‐ 
      A:  I would have to say no that I have not done labor 
      market surveys in order to get number counts.  
(A.R. at 689–90.) When asked the same question a fourth time, 
the VE did not elaborate much: 
      I’m not sure that either one of the methods give a very 
      accurate  count  on  numbers.  Numbers  are  always 
      ranges and estimates no matter how they’re counted. I 
      consistently find that the numbers that I read in the Job 
      Browser Pro estimate at the DOT level are much lower 
      than what I normally find. And virtually when I look 
      at down to the local level in a very small region, a met‐
      ropolitan statistical area[,] I don’t have the confidence 
      with those [JobBrowser Pro] numbers are high enough 
      to be a more accurate reflection of the numbers of jobs 
      than that group of numbers that I have given [from the 
      equal distribution method].  
(A.R. at 690–91.) The colloquy concluded with the VE stating 
that his confidence in estimates generated from the equal dis‐
tribution method was not rooted in surveys or job data, but 
rather  more  generally  “based  on  [his]  experience  as  well  as 
consultation  with  other  experts  throughout  the  country.” 
(A.R. at 691.)  
    The ALJ adopted the VE’s testimony over Chavez’s objec‐
tion. In her written opinion, the ALJ explained that “[t]he vo‐
cational expert’s opinion is accepted as it is not contradicted 
No. 17‐2978                                                        11

and in light of [the VE’s] professional qualifications and famil‐
iarity with the rules governing the vocational aspects of the 
Social Security disability evaluation.” (A.R. 641.)  
   Chavez appealed to the district court, contending that the 
ALJ erred in accepting the VE’s arbitrary and unreliable opin‐
ion. The district court affirmed the ALJ’s decision, concluding 
that although this court has criticized the equal distribution 
method in prior opinions, we have not prohibited its use or 
deemed its application reversible error. Chavez then sought 
our review.  
                                  II 
                                  A 
    On appeal we ask whether substantial evidence supported 
the ALJ’s conclusion that there are significant numbers of jobs 
in the economy suitable for Kelly Chavez to perform. See 42 
U.S.C.  §  405(g)  (requiring  Commissioner’s  findings  to  be 
sustained  if  supported  by  substantial  evidence);  Johansen  v. 
Barnhart, 314 F.3d 283, 287 (7th Cir. 2002). The Supreme Court 
has explained that substantial evidence requires more than “a 
mere  scintilla”  of  proof  and  instead  requires  “such  relevant 
evidence  as  a  reasonable  mind  might  accept  as  adequate  to 
support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 
(1971).  Information  “without  a  basis  in  evidence  having 
rational  probative  force”  cannot  satisfy  this  standard.  Id.  at 
407  (internal  citation  omitted).  When  assessing  the 
administrative record, our role is not to reweigh the evidence 
or  substitute  our  judgment  for  that  of  the  agency.  Elder  v. 
Astrue, 529 F.3d 408, 413 (7th Cir. 2008). 
   In the context of job‐number estimates, we have observed 
that  the  substantial  evidence  standard  requires  the  ALJ  to 
12                                                      No. 17‐2978 

ensure  that  the  approximation  is  the  product  of  a  reliable 
method.  See  Donahue  v.  Barnhart,  279  F.3d  441,  446  (7th  Cir. 
2002);  see  also  McKinnie,  368  F.3d  at  910  (relying  upon 
Donahue  and  emphasizing  that  “an  ALJ  may  depend  on 
expert testimony only if the testimony is reliable”). To put the 
point  most  succinctly,  “[a]  finding  based  on  unreliable  VE 
testimony is equivalent to a finding that is not supported by 
substantial evidence and must be vacated.” Britton v. Astrue, 
521 F.3d 799, 803 (7th Cir. 2008). 
    Our  prior  cases  have  not  required  us  to  explain  the  full 
contours of what it means for a VE’s step five testimony to be 
reliable. What we have said, though, goes most of the way to 
resolving this appeal, if not resolving it entirely. In Donahue, 
we observed that the substantial evidence requirement brings 
with it an obligation for experts to use reliable methods. 279 
F.3d at 446. We further underscored—and reiterate here—that 
the  measuring  stick  for  assessing  the  reliability  of  expert 
testimony in this administrative setting is not Federal Rule of 
Evidence  702.  Id.  (pointing  to  Richardson  and  underscoring 
that  “Rule  702  does  not  apply  to  disability  adjudications,  a 
hybrid  between  the  adversarial  and  inquisitorial  models”). 
We  added  that,  at  the  very  least,  “[e]vidence  is  not 
‘substantial’ if vital testimony has been conjured out of whole 
cloth.” Id.  
   Establishing the reliability of a job‐number estimate does 
not require meeting an overly exacting standard. Many vari‐
ables combine to create uncertainty in a VE’s job‐number esti‐
mate. Consider what is being estimated. It is not general em‐
ployment  levels.  Nor  is  it  the  number  of  people  working 
within the same general job category in a particular industry. 
No. 17‐2978                                                         13

Rather, the agency is required to focus on what jobs a partic‐
ular individual can perform (in light of the person’s age, edu‐
cation,  work  experience,  and  residual  functional  capacity) 
and then to estimate the number of those jobs that exist across 
the  nation  (or,  at  a  minimum,  in  a  region).  See  20  C.F.R.  § 
416.960(c)(1)  (“Any  other  work  (jobs)  that  you  can  adjust  to 
must exist in significant numbers in the national economy (ei‐
ther in the region where you live or in several regions in the 
country).”). 
    A VE’s estimate will be just that—an estimate. VEs are nei‐
ther required nor expected to administer their own surveys of 
employers to obtain a precise count of the number of positions 
that exist at a moment in time for a specific job. Think of the 
difficulty, if not impossibility, of acquiring the data necessary 
to  tally  how  many  residential  laundry  worker  jobs  exist 
throughout the United States or even in the Midwest. The VE 
necessarily must approximate, and there is no way to avoid 
uncertainty in doing so. 
    The law recognizes and respects these realities and limita‐
tions.  The  agency’s  regulations  do  not  mandate  a  precise 
count of job numbers. See 20 C.F.R. § 416.960(c)(2). And, while 
Congress has required the agency to support its findings with 
substantial evidence, see 42 U.S.C. § 405(g), this standard af‐
fords the agency sufficient flexibility in approaching the ap‐
proximation  required  at  step  five.  But  any  method  that  the 
agency uses to estimate job numbers must be supported with 
evidence sufficient to provide some modicum of confidence 
in its reliability.  
    
    
14                                                    No. 17‐2978 

                                B 
     This is not our first encounter with the equal distribution 
method. We have seen the method applied in other Social Se‐
curity  cases  and—for  the  exact  reason  its  application  here 
troubles us—have questioned its use in at least four opinions. 
See, e.g., Alaura v. Colvin, 797 F.3d 503, 507–08 (7th Cir. 2015); 
Voigt v. Colvin, 781 F.3d 871, 879 (7th Cir. 2015); Browning, 766 
F.3d at 709; Herrmann v. Colvin, 772 F.3d 1110, 1112–14 (7th Cir. 
2014). Other courts have sounded similar concern, if not spe‐
cifically about the equal distribution method, then about the 
many layers of uncertainty in the available data on job num‐
bers. See, e.g., Brault v. Soc. Sec. Admin., Commʹr, 683 F.3d 443, 
447 n.4 (2d Cir. 2012) (noting the “information loss” that re‐
sults from the “many‐to‐one mapping,” between the DOT ti‐
tles and SOC codes, which results in an estimate of existing 
jobs that “may deviate significantly from the actual number 
of  existing  positions”).  What  most  concerns  us  is  that  the 
method rests on an assumption about the relative distribution 
of  jobs  within  a  broader  grouping  that  lacks  any  empirical 
footing. To return to a previous example, we seriously doubt 
the reliability of a method that assumes that the totality of all 
cashier and teller positions in today’s economy exist in equal 
numbers at racetracks as they do in banks and retail stores.  
    All of this brings us to the evidentiary record before the 
ALJ at Chavez’s hearing. And all the record shows is that the 
VE preferred the job‐number estimates produced by the equal 
distribution method over those from the occupational density 
method. What is entirely lacking is any testimony from the VE 
explaining why he had a reasonable degree of confidence in 
his estimates. The VE, for example, could have drawn on his 
past  experience  with  the  equal  distribution  method, 
No. 17‐2978                                                      15

knowledge of national or local job markets, or practical learn‐
ing  from  assisting  people  with  locating  jobs  throughout  the 
region, to offer an informed view on the reasonableness of his 
estimates.  The  absence  of  any  such  testimony  left  the  ALJ 
without any reasoned and principled basis for accepting the 
job‐number estimates.  
     The ALJ sensed the evidentiary void and rightly reacted 
by charting the course we suggested in Donahue—by asking 
the VE to explain why it was reasonable to believe that 108,000 
bench assembler jobs was a better estimate than 800. See 279 
F.3d at 446 (“If the basis of the vocational expert’s conclusions 
is  questioned  at  the  hearing,  however,  then  the  ALJ  should 
make an inquiry (similar though not necessarily identical to 
that of Rule 702) to find out whether the purported expert’s 
conclusions are reliable.”) (emphasis omitted).  
    When pressed four times to explain why he chose the es‐
timates produced by the equal distribution method over those 
from the JobBrowser Pro software, the VE focused entirely on 
the latter  method’s shortcomings, testifying that “it’s  almost 
logical” that there exist more than 800 bench assembler jobs 
in the national economy. Perhaps so. But concluding that one 
approach  is  flawed  does  not  demonstrate  that  another 
method is reliable. Our confidence in the VE’s methodology is 
further  diminished  by  his  later  concession  that  he  was  “not 
sure that either one of the methods give a very accurate count 
on numbers.” An affirmative explanation for the estimates he 
produced was required, for without one there was no eviden‐
tiary foundation on which the ALJ could rest a finding of re‐
liability. See McKinnie, 368 F.3d at 911 (“Without first inquir‐
ing into the reliability of [VE] Bose’s opinions, the ALJ should 
not  have  so  unquestioningly  accepted  her  testimony  that  a 
16                                                    No. 17‐2978 

significant number of jobs were available to McKinnie.”). The 
transcript leaves us with the conviction that the VE mechani‐
cally  relied  on  outdated  sources  to  estimate  job  numbers, 
without  bringing  any  aspect  of  his  extensive  experience  to 
bear on the reality of those numbers. We are left with the pos‐
sibility that the job‐number estimates were “conjured out of 
whole cloth.” Donahue, 279 F.3d at 446. 
    The Commissioner argues that the ALJ fulfilled her duty 
by asking questions about the VE’s method. But accepting that 
argument  renders  meaningless  the  substantial  evidence 
standard. The ALJ needed to do more than just ask questions; 
she needed to hold the VE to account for the reliability of his 
job‐number  estimates.  See  Richardson,  402  U.S.  at  407  (rein‐
forcing the necessity of evidentiary reliability in administra‐
tive proceedings). By accepting the VE’s estimates at step five 
because they were “not contradicted,” the ALJ effectively and 
impermissibly shifted the burden to Chavez.  
    Before  accepting  a  VE’s  job‐number  estimate,  the  ALJ, 
when confronted by a claimant’s challenge, must require the 
VE to offer a reasoned and principled explanation. At or after 
a hearing, the VE could support the approximation by, for ex‐
ample, drawing on knowledge of labor market conditions and 
occupational  trends,  gleaned  from  reviewing  relevant  data 
sources or from placing workers in jobs. This is particularly 
true where, as here, there is a world of difference between two 
estimates offered by a VE—800 versus 108,000 bench assem‐
bler jobs. This approach not only properly leaves the burden 
on the agency at step five, it also aligns fully with the expec‐
tations the agency itself has articulated for VEs. See SOC. SEC. 
ADMIN.,  VOCATIONAL  EXPERT  HANDBOOK,  8,  38  (Aug.  2017) 
No. 17‐2978                                                        17

(“You should be prepared to explain why your sources are re‐
liable.”).  
    With this opinion we intend no new obligations. Substan‐
tial evidence remains the governing standard. We also recog‐
nize and underscore that VEs cannot be expected to formulate 
opinions  with  more  confidence  than  imperfect  data  allows. 
Nor  is  it  our  place  to  enjoin  use  of  the  equal  distribution 
method. What we do require, though, is more than what sup‐
ported the ALJ’s decision here.  
    We recognize that the VE identified three suitable jobs for 
Chavez  and  then  estimated  that,  in  total,  nearly  500,000  of 
those jobs existed in today’s economy. The observation leads 
nowhere, however, as each of the VE’s job estimates was the 
product of the equal distribution method, and nothing in the 
administrative record allows us to conclude with any reliabil‐
ity that the estimates reasonably approximate the number of 
suitable jobs that exist for Chavez. The substantial evidence 
standard  does  not  permit  the  shortcut,  and  too  much  is  at 
stake for Chavez for us to take it. Her case must go back. 
                                 III 
    Whether Kelly Chavez is disabled and entitled to supple‐
mental income remains for the Social Security Administration 
to decide. At a new step‐five hearing, it may be that the evi‐
dentiary gap is filled through expanded testimony from the 
VE about his estimates or through some other showing that 
there are a significant number of jobs in the economy Chavez 
can perform given her limitations. Chavez will have the op‐
portunity to challenge any such showing by the agency.  
    We VACATE and REMAND for further proceedings con‐
sistent with this opinion.